1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JUAN S.,                               Case No. 5:18-01495-GJS
13               Plaintiff
                                              JUDGMENT
14          v.
15    ANDREW M. SAUL, Commissioner
      of Social Security,
16
                 Defendant.
17
18
       Pursuant to the Court’s Memorandum Opinion and Order,
19
       IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20
     Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22
     DATED: September 16, 2019
23
                                        __________________________________
24                                      GAIL J. STANDISH
25                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
